Filed 11/23/22 P. v. Hopkins CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 Ca l ifornia Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 o p inions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 o p inion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE


 THE PEOPLE,                                                  B317605

        Plaintiff and Respondent,                             Los Angeles County
                                                              Super. Ct. No. YA104471
        v.

 JOHANNA LYNN HOPKINS,

        Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Thomas R. Sokolov, Judge. Affirmed.
      Brad J. Poore, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                         INTRODUCTION

       Johanna Lynn Hopkins pleaded no contest to driving with a
.08 percent or more blood-alcohol content causing injury (Veh.
Code, § 23152, subd. (b))1 and was placed on formal probation.
She later filed a request for a certificate of probable cause, which
the trial court denied. Hopkins appealed from the probation
order, and her appointed counsel filed a brief under the
procedures outlined in People v. Wende (1979) 25 Cal.3d 436
(Wende). By letter dated September 30, 2022, we invited Hopkins
to submit additional briefing. To date she has not done so. We
find no appealable issue and affirm the order.

                          BACKGROUND

       Count 1 of the complaint charged Hopkins with driving
while under the influence of an alcoholic beverage causing injury,
in violation of section 23152, subdivision (a). Count 2 charged
Hopkins with driving with a blood-alcohol content of 0.08 percent
or more, in violation of section 23152, subdivision (b). Counts 1
and 2 were charged as felonies. Hopkins initially pleaded not
guilty to both counts. Less than two months later, however, she
withdrew her plea and entered into a plea deal, in which count 1
was dismissed and she pleaded no contest to count 2. The trial
court accepted Hopkins’s plea, found her guilty of count 2, and
sentenced her to five days in county jail and three years’ formal
probation. Shortly thereafter, on November 17, 2021, the court
modified Hopkins’s sentence to credit one day of her time in jail
towards the $390 fine or community service in lieu of the fine.


1All further statutory references are to the Vehicle Code unless
otherwise stated.




                                   2
      On November 10, 2021, Hopkins filed a notice of appeal and
a request for a certificate of probable cause. The court denied the
request for a certificate of probable cause on November 19, 2021.

                          DISCUSSION

       Following the Wende guidelines, we have reviewed
counsel’s brief and the entire appellate record. We discern no
arguable issue. Our review of the record discloses the court did
not err in denying Hopkins’s request for a certificate of probable
cause. Moreover, because the court denied her request for a
certificate of probable cause, her appeal is limited to “postplea
claims, including sentencing issues, that do not challenge the
validity of the plea.” (People v. Cuevas (2008) 44 Cal.4th 374,
379.) Here, the court imposed Hopkins’s sentence in accordance
with the plea agreement. Consequently, we affirm the order.
(Wende, supra, 25 Cal.3d at p. 443.)




                                 3
                            DISPOSITION

       The order is affirmed.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                           LAVIN, J.
WE CONCUR:



       EDMON, P. J.



       RICHARDSON, (ANNE K.) J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                    4